 



EXHIBIT 10.2
CONSENT
Dated as of November 20, 2007
     Each of the undersigned, as Guarantor under the Amended and Restated Parent
Guaranty dated as of June 16, 2006 (in the case of Leap Wireless International,
Inc.) or the Amended and Restated Subsidiary Guaranty dated as of June 16, 2006
(collectively, the “Guaranty”), in each case, in favor of the Administrative
Agent and the Lenders party to the Credit Agreement referred to in the foregoing
Amendment, hereby consents to such Amendment and the transactions contemplated
by such Amendment and hereby confirms and agrees that (a) notwithstanding the
effectiveness of such Amendment, the Guaranty is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import shall mean and be a reference to the Credit Agreement, as amended by such
Amendment, and (b) the Collateral Documents to which such Guarantor is a party
and all of the Collateral described therein do, and shall continue to, secure
the payment of all of the obligations to be secured thereunder.

     
 
  LEAP WIRELESS INTERNATIONAL, INC.
 
  BACKWIRE.COM, INC.
 
  TELEPHONE ENTERTAINMENT
 
  NETWORK, INC.
 
  CRICKET LICENSEE (REAUCTION), INC.
 
  CRICKET LICENSEE I, INC.
 
  CHASETEL REAL ESTATE HOLDING
 
  COMPANY, INC.
 
  CRICKET ALABAMA PROPERTY
 
  COMPANY
 
  CRICKET ARIZONA PROPERTY COMPANY
 
  CRICKET ARKANSAS PROPERTY
 
  COMPANY
 
  CRICKET CALIFORNIA PROPERTY
 
  COMPANY
 
  CRICKET COLORADO PROPERTY
 
  COMPANY
 
  CRICKET FLORIDA PROPERTY COMPANY
 
  CRICKET GEORGIA PROPERTY
 
  COMPANY, INC.
 
  CRICKET IDAHO PROPERTY COMPANY
 
  CRICKET ILLINOIS PROPERTY COMPANY
 
  CRICKET INDIANA PROPERTY COMPANY
 
  CRICKET KANSAS PROPERTY COMPANY

 



--------------------------------------------------------------------------------



 



     
 
  CRICKET KENTUCKY PROPERTY
 
  COMPANY
 
  CRICKET MICHIGAN PROPERTY
 
  COMPANY
 
  CRICKET MINNESOTA PROPERTY
 
  COMPANY
 
  CRICKET MISSISSIPPI PROPERTY
 
  COMPANY
 
  CRICKET NEBRASKA PROPERTY
 
  COMPANY
 
  CRICKET NEVADA PROPERTY COMPANY
 
  CRICKET NEW MEXICO PROPERTY
 
  COMPANY
 
  CRICKET NEW YORK PROPERTY
 
  COMPANY, INC.
 
  CRICKET NORTH CAROLINA PROPERTY
 
  COMPANY
 
  CRICKET OHIO PROPERTY COMPANY
 
  CRICKET OKLAHOMA PROPERTY
 
  COMPANY
 
  CRICKET OREGON PROPERTY COMPANY
 
  CRICKET PENNSYLVANIA PROPERTY
 
  COMPANY
 
  CRICKET TEXAS PROPERTY COMPANY
 
  CRICKET UTAH PROPERTY COMPANY
 
  CRICKET WASHINGTON PROPERTY
 
  COMPANY
 
  CRICKET WISCONSIN PROPERTY
 
  COMPANY
 
  LEAP PCS MEXICO, INC.

             
 
  By   /s/ S. Douglas Hutcheson    
 
     
 
Name: S. Douglas Hutcheson    
 
      Title: Chief Executive Officer and President    

                  ALASKA NATIVE BROADBAND 1, LLC    
 
           
 
  By:   Cricket Communications, Inc.    
 
  Its:   Manager and sole member    

             
 
  By   /s/ S. Douglas Hutcheson    
 
     
 
Name: S. Douglas Hutcheson    
 
      Title: Chief Executive Officer and President    

 



--------------------------------------------------------------------------------



 



                  ALASKA NATIVE BROADBAND 1 LICENSE, LLC    
 
           
 
  By:   Alaska Native Broadband 1, LLC    
 
  Its:   Manager and sole member    
 
           
 
  By:   Cricket Communications, Inc.    
 
  Its:   Manager and sole member    
 
           
 
  By   /s/ S. Douglas Hutcheson    
 
     
 
Name: S. Douglas Hutcheson    
 
      Title: Chief Executive Officer and President    

 